UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): October 4, 2011 TEAM, Inc. (Exact Name of Registrant as Specified in Charter) Texas 001-08604 74-1765729 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 200 Hermann Drive Alvin, Texas 77511 (Address of Principal Executive Offices and Zip Code) Registrant’s telephone number, including area code: (281)331-6154 Not Applicable (Former name or former address, if changed since last report) Check the appropriate line below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 — CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 — CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the — Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the — Exchange Act (17 CFR 240.13e-4(c)) Item5.07. Submission of Matters to a Vote of Security Holders. The final results of voting on each of the matters submitted to a vote of the stockholders during Team, Inc.’s (the “Company”) Annual Meeting of Stockholders held on September 29, 2011 (the “Annual Meeting”) are set forth below. 1. Election of Directors. NOMINEE FOR WITHHELD BROKERNON-VOTES Philip J. Hawk Louis A. Waters 2. Ratification of the appointment of KPMG LLP as the Company’s independent registered public accounting firm for the year ended May 31, 2012 FOR AGAINST ABSTAIN BROKERNON-VOTES 3. To adopt an advisory, nonbinding resolution approving the compensation of our named executive officers. FOR AGAINST ABSTAIN BROKERNON-VOTES 4. To select, on an advisory, nonbinding basis, the frequency of the stockholder vote on the compensation of our named executive officers. 1 Year 2 Years 3 Years VOTES ABSTAINED BROKER NON- VOTES 5. To approve the amendments to our Texas articles of incorporation to eliminate supermajority voting requirements. FOR AGAINST ABSTAIN BROKERNON-VOTES 6. To approve the reincorporation of the Company in Delaware. FOR AGAINST ABSTAIN BROKERNON-VOTES 7. To approve an increase in the number of authorized shares under the Team, Inc. 2006 Stock Incentive Plan, as amended. FOR AGAINST ABSTAIN BROKERNON-VOTES SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TEAM, INC. By: /s/ André C. Bouchard André C. Bouchard Senior Vice President – Administration, General Counsel and Secretary Dated: October 4, 2011
